Citation Nr: 1510822	
Decision Date: 03/16/15    Archive Date: 03/27/15

DOCKET NO.  10-24 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for a right eye disability. 

2.  Entitlement to service connection for residuals of a chest infection due to a bug bite other than a scar. 

3.  Entitlement to service connection for peptic ulcer disease (PUD). 

4.  Entitlement to service connection for residuals of a cholecystectomy.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Riley, Counsel 
INTRODUCTION

The Veteran served on active duty from April 2006 to August 2007.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  

The Veteran requested to appear at a videoconference hearing before the Board in June 2010.  He then withdrew his request for a hearing in January and February 2013 letters.  The Board will therefore proceed with a decision in the case.  

The issue of an apportionment of the Veteran's VA benefits was raised in an August 2011 claim from the Veteran's spouse.  The record does not indicate that this claim has been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to residuals of a chest infection and PUD are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  A chronic right eye disability, diagnosed as a mild corneal haze, is etiologically related to active duty service.

2.  Symptomatic cholelithiasis manifested to a compensable degree within one year from the Veteran's separation from active duty service.  

3.  The Veteran's gallbladder was removed in October 2007; she manifests  cholecystectomy residuals including gastroesophageal reflux disease (GERD). 



CONCLUSION OF LAW

1.  Service connection for a chronic right eye disability is warranted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2014).

2.  The incurrence of chronic cholelithiasis during service is presumed based on its manifestation to a compensable degree within one year after the Veteran's discharge from active duty and service connection for residuals of a cholecystectomy is warranted.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007). 

When a chronic disease is shown in service sufficient to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)(holding that the term "chronic disease in 38 C.F.R. § 3.309(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).   

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  


Right Eye Disability

The Board finds that service connection is warranted for a right eye disability as it was incurred due to tear gas exposure during an in-service riot at Camp Bucca, Iraq in May 2007.  Service treatment records establish that the Veteran was seen at the medical clinic at Camp Bucca in May 2007 with complaints of burning, itchy, and watery eyes due to CS (tear gar) exposure.  She was diagnosed with conjunctivitis.  The Veteran reported eye problems, including a halo effect in bright light, at the July 2007 post-deployment examination.  She continued to complain of eye symptoms at the Milwaukee and Iowa City VA Medical Centers (VAMCs) after service and a May 2008 VA examination noted the presence of a mild corneal haze in the eyes, right greater than left, though functionally both corneas were normal.  A September 2009 report from the United States Army and Joint Services Records Research Center (JSRRC) verifies that the detainees at Camp Bucca started a riot in May 2007 and the Quick Reaction Force (QFR) and other resources were dispatched to control the situation.  The incident resulted in minor injuries to several service members.  Based on the lay and medical evidence of record, the Board finds that all the elements of service connection are present and service connection for a right eye disability, diagnosed as a corneal haze and halo effect, due to in-service exposure to tear gas is established.  


Residuals of a Cholecystectomy

The Board also finds that service connection is warranted for residuals of a cholecystectomy.  Although service records are negative for evidence or complaints of gallstones, certain chronic diseases, such as calculi of the gallbladder, are presumed to have been incurred in service if manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).  In this case, the lay and medical evidence establishes that the Veteran was diagnosed with symptomatic gallstones and underwent a cholecystectomy within a year from her discharge from active duty. 

In September 2007, one month after her separation from service, the Veteran was seen by a private physician with complaints of recurring episodes of abdominal pain during the last 10 months.  A CT scan indicated gallstones and an October 2007 right upper quadrant ultrasound confirmed dense cholelithiasis.  A laparoscopic cholecystectomy was scheduled in two weeks, but a few days before the surgery, the Veteran was admitted to a private hospital through the emergency room for complaints of severe abdominal pain.  Her gallbladder was removed the next day on October 22, 2007 to treat the acute cholecystitis.  The Veteran's post-operative recovery was normal, though she complained of motility problems at the May 2008 VA general medical examination and was diagnosed with slow or impaired gastric motility without sequelae.  VAMC treatment records also document a consistent GERD diagnosis.  

The Veteran's gallstones manifested symptoms that most nearly approximated the criteria associated with a compensable rating within a year from her discharge from service.  Under Diagnostic Code 7314, chronic cholecystitis warrants a 10 percent evaluation with moderate symptoms; gallbladder dyspepsia, confirmed by X-ray technique, and with infrequent attacks (not over two or three a year) of gall bladder colic, with or without jaundice.  38 C.F.R. § 4.114, Diagnostic Code 7314.  As noted above, the Veteran presented with complaints of recurrent abdominal pain in September 2007 and continued to experience painful gallbladder attacks for the next several weeks, culminating in an emergency hospitalization and surgery in October 2007.  The presence of gallstones was confirmed by a CT and abdominal ultrasound.  The Board finds that these symptoms approximate the criteria for a 10 percent rating under Diagnostic Code 7314 and manifested within a year of the Veteran's separation from service.  Service connection is therefore warranted for the Veteran's residuals of a cholecystectomy, to include GERD, on a presumptive basis under 38 C.F.R. §§ 3.307 and 3.309. 

As a final matter, the Board finds that VA has fully complied with VA's duties to notify and assist the Veteran in the substantiation of her claims.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this appeal given the favorable nature of the Board's decision to grant the claims.  


ORDER

Service connection for a chronic right eye disability, diagnosed as a mild corneal haze, is granted. 

Service connection for residuals of a cholecystectomy, diagnosed as GERD, is granted.


REMAND

Regarding the other issues on appeal, the Board finds that a remand is necessary to further develop the record.  In a September 2014 statement, the Veteran's representative reported that the Veteran was receiving ongoing treatment at the Iowa City VAMC related to the disabilities on appeal.  The claims file currently contains VA treatment records only dated through May 2010.  Where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of the Veteran's records of treatment from the Iowa City VAMC for the period beginning May 2010.  Copies of the records must be associated with the paper or virtual claims file.  All efforts to obtain the records must be documented in the claims file.  

2.  Then, readjudicate the claims on appeal.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case (SSOC) and afford them an opportunity to respond before the record is returned to the Board for future review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


